Order entered May 17, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00042-CV

 CLB PARTNERS, LTD., CLB HOLDINGS, LLC, CLB HAWTHORNE RESIDENCES,
 LP, CLB HAWTHORNE RESIDENCES GP, LLC, AND PASEO DE MISSION HILLS,
                            LLC, Appellants

                                                V.

      WINSTEAD, P.C., MIKE C. MCWILLIAMS, AND JOHN NOLAN, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-00129

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated January 20, 2016, we

notified the official court reporter for the 134th Judicial Court that the reporter’s record was

overdue. We directed the court reporter to file the record within thirty days. To date, we have

not received any response. This appeal cannot proceed until the issue of the reporter’s record is

resolved.

       Accordingly, we ORDER Court Reporter Vielica Dobbins to file, within TEN DAYS of

the date of this order, either (1) the reporter’s record; (2) written verification that no hearings

were recorded; or (3) written verification that appellants have not requested the record. We notify
appellants that if we receive verification they have not requested the reporter’s record, we will

order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).




                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE